Citation Nr: 0420536	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  03-36 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
psychological factors (anxiety) affecting a physical 
(gastric) condition.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active military service from January 1951 to 
April 1953.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2002 rating 
decision of the RO, which denied the veteran's claim for a 
rating higher than 10 percent for his psychological factors 
(anxiety) affecting a physical (gastric) condition.  The 
veteran perfected a timely appeal to that decision.  

The Board notes that, in the November 2003 VA form 9 (Appeal 
to Board of Veterans' Appeals), the veteran requested a 
hearing before a hearing officer, and thus, the hearing was 
scheduled for February 6, 2004.  However, in January 2004 the 
veteran canceled the scheduled hearing.  As the record does 
not contain further indication that the veteran or his 
representative has requested that the hearing be rescheduled, 
the Board deems the November 2003 request for a hearing 
withdrawn.  See 38 C.F.R. § 20.700-20.704 (2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The veteran essentially contends that his psychiatric 
disorder is more severe than reflected by the 10 percent 
disability rating currently assigned.  

During his most recent VA examination in August 2000, the 
veteran indicated that he had been unemployed for over one 
year; he used to own a laundry.  His mood was slightly 
anxious.  Affect was constricted.  Concentration was good.  
Memory was fair.  Speech was clear and coherent.  No 
hallucinations were reported.  No suicidal or homicidal 
ideations were noted.  Insight and judgment were fair.  He 
exhibited good impulse control.  The diagnosis was 
psychological factors (anxiety) affecting a physical 
condition (gastric), and he was assigned a Global Assessment 
of Functioning (GAF) score of 70.  

The VA medical examiner in August 2000 stated in his report 
that the claims file was not available for his review.  VA's 
duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991); 38 C.F.R. § 3.326 
(2003).  A medical examiner must consider the records of 
prior medical examinations and treatment in order to ensure a 
fully informed opinion.  See Hampton v. Gober, 10 Vet. App. 
481 483 (1997); Schroeder v. Brown, 6 Vet. App. 220, 225 
(1994); Green (Victor) v. Derwinski, 1 Vet. App. 121, 123 
(1991).  In this regard, the August 2000 examination is 
inadequate for rating purposes since it was conducted without 
access to the claims file.  Moreover, the VCAA requires that 
VA provide a medical examination or obtain a medical opinion, 
when such an examination or opinion is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 
2002).  

In conjunction with his claim for an increased rating, the 
veteran submitted a medical statement from Dr. J. A. Juarbe, 
dated August 1, 2002, indicating that the veteran reported 
suffering from anxiety, insomnia, frequent awakening, 
forgetfulness, lack of motivation, occasional suicidal 
ideations, and social isolation.  The veteran's diagnosis was 
reported as major depression, chronic, severe.  This report 
clearly suggest that the veteran's disability may have 
increased in severity since his last VA examination in August 
2000.  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995).  

In this case, the Board notes that the record indicates that 
the veteran failed to report for a VA examination scheduled 
in conjunction with his claim for an increased rating in 
August 2002.  However, a copy of the letter informing him of 
the date, time, and place of the examination is not of 
record.  Without a copy of such notice, the Board is unable 
to determine whether the veteran received adequate notice.  
Under the circumstances, the Board finds that due process 
requires that the veteran be scheduled for another VA 
examination, and that a copy of the letter notifying him of 
the date, time, and place of the examination be associated 
with the claims file.

In addition, during his August 2000 VA examination, it was 
noted that the veteran had been unemployed for over one year.  
At that time, he was 69 years of age and receiving Social 
Security benefits.  Where the veteran is receiving disability 
benefits from SSA, VA has a duty to acquire a copy of the 
decision granting Social Security disability benefits, and 
the supporting medical documents relied upon.  The RO should 
determine whether the veteran is receiving SSA benefits based 
on disability, and if so, obtain the supporting medical 
documents.

Moreover, medical evidence was received in January 2004 that 
was not associated with the claims folder when the RO issued 
the statement of the case (SOC), addressing the claim for an 
increased rating in September 2003.  These additional records 
include a private medical statement from Dr. Jose Alberto 
Alonso, indicating that he had been treating the veteran 
since October 2002.  Dr. Alonso reported that the veteran had 
been suffering from multiple physical conditions since 1962; 
he noted that, as a result of those problems, the veteran 
developed changes in his mood, depression, anxiety and 
insomnia.  Dr. Alonso also reported that the veteran was 
actually in psychiatric treatment with psychotherapy and 
pharmacotherapy.  The pertinent diagnosis was major 
depression with anxiety, and a GAF score of 60 was assigned.  
Applicable VA regulations require that pertinent evidence 
submitted by an appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless the 
appellant waives this procedural right in writing.  38 C.F.R. 
§§ 19.37, 20.1304(c) (2003).  A review of the claims folder 
does not indicate that any such waiver has been received.  
Thus, while on remand, the RO must review this evidence and, 
if the claim remains denied, include such evidence in a 
supplemental statement of the case.  Id.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to her claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for his psychiatric disorder.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file copies 
of the veteran's complete treatment 
reports.  Records specifically should be 
obtained from Dr. Jose Alberto Alonso, at 
Ave. Ponce de Leon #728, Hato Rey, Puerto 
Rico 00919.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records and 
associate them with the other evidence in 
the claims file.  Regardless of the 
veteran's response, the RO should obtain 
all outstanding VA records and treatment 
notes.  The RO should advise the veteran 
of any records it is unable to obtain.  

2.  The RO should ask the veteran whether 
he receives SSA disability benefits.  If 
he does, the RO should contact SSA and 
request all medical and administrative 
records used by that agency with respect 
to the veteran's grant of SSA benefits.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and severity of his service-
connected psychological factors (anxiety) 
affecting a physical (gastric) condition.  
The veteran should be notified of the 
date, time and place of the examination 
in writing, and a copy of the 
notification letter should be associated 
with the claims file.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner and reviewed in 
conjunction with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review.  Such tests as 
the examining physician deems necessary 
should be performed.  The examiner must 
express an opinion as to whether the 
service-connected psychiatric disability 
has rendered the veteran unable to engage 
in all kinds of substantially gainful 
employment.  Any opinions expressed by 
the examiner must be accompanied by a 
competent rationale.  

4.  After completion of the above 
evidentiary development, the RO should 
readjudicate the veteran's claim.  If the 
decision remains adverse to the veteran, 
both he and his representative should be 
furnished a SSOC which summarizes the 
pertinent evidence, including the 
evidence received in January 2004, and 
all applicable law and regulations.  If 
the veteran again fails to report for 
examination, citation and discussion of 
38 C.F.R. § 3.655 must be provided. 

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this REMAND are to 
further develop the record and to accord the veteran due 
process of law.  By this REMAND, the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


